Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-227355, filed on 12/04/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
4.	Applicant’s election without traverse of Specie 1, claims 1-6, 10-11 in the reply filed on 08/30/21 is acknowledged. Claims 7-9 are withdrawn.

	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 2017/0219625) in view of Kobayashi et al. (US 2007/0229098). (“Saiki” and “Kobayashi”).
7.	Regarding claim 1, Saiki teaches A probe device for inspecting a wafer [Figures 1-6, a probe device for inspecting a wafer is shown], the probe device comprising: an upper camera provided in a wafer alignment unit [Figures 1-6, an upper camera 33 is shown]; a target member provided in any one of the wafer alignment unit and the stage [Figures 1-6, a target member 31 is provided in wafer alignment unit 40]; and a control circuit configured to control each operation of the upper camera (and the lower camera) [Figures 1-6, a control circuit 50 is shown to control operation of the upper camera 33], wherein the target member has an end surface on which a target mark is provided, wherein any of the upper camera (and the lower camera) is configured to capture an image of the target mark [Figures 1-6, the target member 31 has target mark 61-65 and upper camera 33 captures an image of the target mark], and wherein the control circuit is configured to acquire a captured image of the target mark using any of the upper camera (and the lower camera), which is capable of capturing an image of the target member [Figures 1-6, the control circuit 50 acquires a captured image of the target mark 31]; and calculate a correspondence between a specific physical parameter and a value represented in the captured image for a parameter represented in the captured image among a plurality of physical parameters that the probe device has, based on the acquired captured image [Figures 1-6, the control circuit 50 can calculate a correspondence between a specific physical parameter and a value represented in the captured image, see P(0049-0050)].

However, Kobayashi teaches a lower camera provided in a stage, which is disposed below the wafer alignment unit so as to place the wafer thereon [Figure 1, a lower camera 13C shown provided on a stage to capture image].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Saiki with Kobayashi. Doing so would allow Saiki to comprise a lower camera to capture images which will help improve the system using probe detection.

8.         Regarding claim 11, Saiki teaches A method of adjusting a probe device for inspecting a wafer [Figures 1-6, a method of adjusting a probe device for inspecting a wafer is taught], wherein the probe device includes an upper camera, (a lower camera), and a target member, the upper camera is installed in a wafer alignment unit, and the target member includes an end surface having a target mark provided thereon and is provided on any of the wafer alignment unit and the stage [Figures 1-6, an upper camera 33, a target member 31 is shown, the upper camera is installed in a wafer alignment unit 40], the method comprising: acquiring a captured image of the target mark using any of the upper camera (and the lower camera), each of which is capable of capturing an image of the target member [Figures 1-6, P(0061-0065) teaches acquiring a captured image of the target mark 61-64]; and calculating a correspondence between a specific physical parameter and a value represented in the captured image for a parameter represented in the captured image among a plurality of physical parameters that the probe device has, based on the acquired captured image [Figures 1-6, the control circuit 50 can calculate a correspondence between a specific physical parameter and a value represented in the captured image, see P(0049-0050)].

Saiki does not explicitly teach the lower camera is installed in a stage located below the wafer alignment unit to place a wafer thereon.
However, Kobayashi teaches the lower camera is installed in a stage located below the wafer alignment unit to place a wafer thereon [Figure 1, a lower camera 13C shown provided on a stage to capture image].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Saiki with Kobayashi. Doing so would allow Saiki to comprise a lower camera to capture images which will help improve the system using probe detection.

9.         Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2017/0219625) in view of Kobayashi (US 2007/0229098) in further view of Hiroki (JP 2003-270304, provided in the IDS).
10.         Regarding claim 2, Saiki teaches the probe device.
Saiki and Kobayashi does not explicitly teach further comprising a lighting member configured to illuminate the target mark, wherein the control circuit is configured to calculate a correspondence between a set value of an output of the lighting member and brightness represented in the captured image.
However, Hiroki teaches further comprising a lighting member configured to illuminate the target mark, wherein the control circuit is configured to calculate a correspondence between a set Figure 6, P(0018) teaches a lighting member 4A-4D] .
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Saiki and Kobayashi with Hiroki. Doing so would allow Saiki and Kobayashi to comprise a light source in order to improve testing by illuminating the mark/pattern.

11.         Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2017/0219625) in view of Kobayashi (US 2007/0229098) in further view of Zhang (US 2019/0043745).
12.        Regarding claim 10, Saiki teaches the probe device.
Saiki and Kobayashi does not explicitly teach further comprising an air blowing device, wherein the target member is provided on the stage, and wherein the air blowing device injects air towards the target mark.
However, Zhang teaches further comprising an air blowing device, wherein the target member is provided on the stage, and wherein the air blowing device injects air towards the target mark [Figure 3, P(0040) teaches air blowing device is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Saiki and Kobayashi with Zhang. Doing so would allow Saiki and Kobayashi to comprise an air blowing device which would help clear any excess remaining and help improve testing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kobayashi (US 2007/0229098).
15.	Regarding claim 1, Kobayashi teaches A probe device for inspecting a wafer [Figures 1-8, a probe device for inspecting a wafer is shown], the probe device comprising: an upper camera provided in a wafer alignment unit [Figures 1-8, an upper camera 13A is shown]; a lower camera provided in a stage, which is disposed below the wafer alignment unit so as to place the wafer thereon [Figures 1-8, a lower camera 13C is shown]; a target member provided in any one of the wafer alignment unit and the stage [Figures 1-6, a target member F is provided on stage 11]; and a control circuit configured to control each operation of the upper camera and the lower camera [Figures 1-8, a control circuit 14 is shown to control operation of the upper camera 13A], wherein the target member has an end surface on which a target mark is provided, wherein any of the upper camera and the lower camera is configured to capture an image of the target mark [Figures 1-8, the target member F has target mark M and any of upper camera 13A and lower camera 13C captures an image of the target mark], and wherein the control circuit is configured Figures 1-8, the control circuit 14 acquires a captured image of the target mark M]; and calculate a correspondence between a specific physical parameter and a value represented in the captured image for a parameter represented in the captured image among a plurality of physical parameters that the probe device has, based on the acquired captured image [Figures 1-8, the control circuit 14 can calculate a correspondence between a specific physical parameter and a value represented in the captured image].

Allowable Subject Matter
16.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	Claim 3 states “The probe device of Claim 2, further comprising a moving mechanism configured to move the stage, and wherein the control circuit is configured to sequentially move the stage to two predetermined positions using the moving mechanism; acquire a captured image of the target 20mark at each of the two predetermined positions; and calculate a correspondence between an actual dimension of a distance between the two predetermined positions and a number of pixels corresponding to a length between respective images of the target mark in two acquired captured images.”
18.	Claims 4-6 are also allowed objected as they further limit claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868